Citation Nr: 1031962	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-30 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to retroactive benefits for service connection of 
chronic lymphocytic leukemia (CLL), to include as secondary to 
herbicide exposure and to service-connected recurrent ingrown 
left great toenail.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1956 to July 1975.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating decision 
of the Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran's claims file is now in 
the jurisdiction of the Waco, Texas RO.  In April 2009, the case 
was remanded to satisfy notice requirements.  In February 2010, 
the Veteran requested a hearing before the Board in Washington, 
DC.  Such a hearing was scheduled for July 29, 2010; however, in 
June 2010, the Veteran (through his representative) indicated he 
would be unavailable to travel to Washington, DC, and requested 
that he be scheduled for a Travel Board hearing at the Waco, 
Texas RO. 

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

As noted above, the appellant has indicated he would like to be 
scheduled for a hearing before the Board at the Waco, Texas RO.  
Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (pertaining 
specifically to hearings before the Board).  As such, the case 
must be remanded to ensure that one is scheduled.

Accordingly, the case is REMANDED for the following:

Arrangements should be made for the appellant 
to be scheduled for a hearing before the 
Board at his local RO.  The case should then 
be processed in accordance with established 
appellate practices.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

